 KIRSCHENBAUM BROS.651Kirschenbaum Bros. Inc. and Local 1034, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. CaseA0-25630 June 1987ADVISORY OPINIONBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN, BABSON, STEPHENS, ANDCRACRAFTA petition was filed on 26 May 1987 by Kirs-chenbaum Bros. Inc. (the Petitioner) for an adviso-ry opinion in conformity with Sections 102.98 and102.99 of the National Labor Relations BoardRules and Regulations, seeking a determination thatthe Board would assert jurisdiction over it.In pertinent part the petition alleges as follows:(1)A petition has been filed before the NewYork State Labor Relations Board (SLRB) byLocal 1034, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica (the Union), requesting that the Union becertified as the collective-bargaining representativefor the bookkeeper employed by the Petitioner at1153 Coney Island Ave.(2)The Petitioner is engaged in the business ofoperating a funeral home.(3)During the 1986 tax year, the Petitioner hadgross revenues in excess of $1,500,000 and pur-chased goods valued in excess of $50,000 directlyfrom outside the State of New York.(4)The Petitioner is unaware whether the Unionadmits or denies the aforesaid commerce data andthe SLRB has not made any findings with respectthereto.(5)There are no representation or unfair laborpractice proceedings involving this dispute pendingbefore the Board.Although all parties were served with a copy ofthe petition for advisory opinion, none has filed aresponse as permitted by Section 102.101 of theBoard's Rules and Regulations.On the basis of the foregoing, the Board is of theopinion that it would assert jurisdiction over thePetitioner. The Board has traditionally applied its$500,000 retail standard to the operators of funeralhomes.' As the Petitioner alleges that its gross rev-enues exceeded $1,500,000, the Petitioner wouldsatisfy this standard. As the Petitioner further al-leges that its direct out-of-state purchases exceeded$50,000, the Petitioner would also satisfy theBoard's statutory jurisdiction.Accordingly, the parties are advised that, basedon the allegations herein, the Board would assertjurisdiction over the Petitioner.See, e.g., Green lawn Funeral Home, 249 NLRB 1067 (1980).284 NLRB No. 75